The majority has found appellant's second assignment of error has merit, which requires a reversal and remand on the issue raised. In this, I concur.
It is my belief that the trial court's order of child support is patently violative of the statutory guidelines and that the deviation from said guidelines constitutes an abuse of discretion. The first assignment of error has merit and also requires a reversal and remand. Accordingly, I dissent from the majority on the calculation of child support issue. *Page 229